

113 S1861 IS: Taxpayer Protection and Responsible Resolution Act
U.S. Senate
2013-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1861IN THE SENATE OF THE UNITED STATESDecember 19, 2013Mr. Cornyn (for himself and Mr. Toomey) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo save taxpayer money and end bailouts of financial institutions by providing for a  process to allow  financial institutions to go bankrupt.1.Short
			 titleThis Act may be cited as
			 the Taxpayer Protection and Responsible Resolution Act.2.Repeal of title
			 II of Dodd-Frank Wall Street Reform and Consumer Protection Act(a)In
			 generalTitle II of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law 111–203)
			 is repealed and any Federal law amended by such title shall, on and after the
			 date of enactment of this Act, be effective as if title II of the Dodd-Frank
			 Wall Street Reform and Consumer Protection Act had not been enacted.(b)Conforming
			 amendments(1)Dodd-Frank Wall
			 Street Reform and Consumer Protection ActThe Dodd-Frank Wall Street Reform and
			 Consumer Protection Act is amended—(A)in the table of
			 contents, by striking all items relating to title II;(B)in section
			 165(d)(6), by striking , a receiver appointed under title
			 II,;(C)in section 716(g),
			 by striking or a covered financial company under title
			 II;(D)in section
			 1105(e)(5), by striking amount of any securities issued under that
			 chapter 31 for such purpose shall be treated in the same manner as securities
			 issued under section 208(n)(5)(E) and inserting issuances of
			 such securities under that chapter 31 for such purpose shall by treated as
			 public debt transactions of the United States, and the proceeds from the sale
			 of any obligations acquired by the Secretary under this paragraph shall be
			 deposited into the Treasury of the United States as miscellaneous
			 receipts; and(E)in section 1106(c)(2)(A)—(i)in clause (i), by inserting , other than a covered financial corporation (as defined in section 101(9A) of title 11, United States Code), after company; and(ii)in clause (ii), by inserting , other than a covered financial corporation (as defined in section 101(9A) of title 11, United States Code), after company.(2)Federal Deposit
			 Insurance ActSection
			 10(b)(3)(A) of the Federal Deposit Insurance Act (12 U.S.C. 1820(b)(3)(A)) is
			 amended by striking , or of such nonbank financial company supervised by
			 the Board of Governors or bank holding company described in section 165(a) of
			 the Financial Stability Act of 2010, for the purpose of implementing its
			 authority to provide for orderly liquidation of any such company under title II
			 of that Act.(3)Federal Reserve
			 ActSection 13(3) of the
			 Federal Reserve Act (12 U.S.C. 343(3)) is amended—(A)in subparagraph
			 (B)—(i)in
			 clause (ii), by striking , resolution under title II of the Dodd-Frank
			 Wall Street Reform and Consumer Protection Act, or and inserting
			 or is subject to resolution under; and(ii)in
			 clause (iii), by striking , resolution under title II of the Dodd-Frank
			 Wall Street Reform and Consumer Protection Act, or and inserting
			 or resolution under; and(B)by striking
			 subparagraph (E).3.General
			 provisions relating to covered financial corporations(a)DefinitionSection
			 101 of title 11, United States Code, is amended by inserting the following
			 after paragraph (9):(9A)The term
				covered financial corporation means any corporation incorporated
				or organized under any Federal or State law, other than a stockbroker, a
				commodity broker, or an entity of the kind specified in paragraph (2) or (3) of
				section 109(b), that is—(A)a bank holding
				company, as that term is defined in section 2(a) of the Bank Holding Company
				Act of 1956 (12 U.S.C. 1841(a)); or(B)predominantly
				engaged in activities that the Board of Governors of the Federal Reserve System
				has determined are financial in nature or incidental to such financial activity
				for purposes of section 4(k) of the Bank Holding Company Act of 1956 (12 U.S.C.
				1843(k))..(b)Applicability
			 of chaptersSection 103 of title 11, United States Code, is
			 amended—(1)in subsection
			 (a)—(A)by striking
			 section 1161 and inserting sections 1161 and
			 1401; and(B)by striking
			 or 13 and inserting 13, or 14; and(2)by adding at the
			 end the following:(l)Chapter 14 of
				this title applies only in a case under this title concerning a covered
				financial corporation.(m)Except as otherwise provided in chapter 14 of this title, chapter 11 of
				this title applies in a case under chapter 14 of this
				title..(c)Who may be a
			 debtorSection 109 of title 11, United States Code, is
			 amended—(1)in subsection
			 (b)—(A)in paragraph (2),
			 by striking or at the end;(B)in paragraph
			 (3)(B), by striking the period at the end and inserting ;
			 or; and(C)by adding at the
			 end the following:(4)a covered
				financial corporation.;
				and(2)by adding at the
			 end the following:(i)An entity may be
				a debtor under chapter 14 of this title only if the entity is a covered
				financial
				corporation..4.Liquidation,
			 reorganization, or recapitalization of a covered financial corporation(a)In
			 generalTitle 11, United States Code, is amended by inserting
			 before chapter 15 the following:14Liquidation,
				reorganization, or recapitalization of a covered financial corporationSec. 1401. Inapplicability of other sections.1402. Definitions for this chapter.1403. Commencement of a case concerning a covered financial
				  corporation.1404. Regulators.1405. Special trustee and bridge company.1406. Special transfer of property of the estate.1407. Automatic stay; assumed debt.1408. Treatment of qualified financial contracts and affiliate
				  contracts.1409. Licenses, permits, and registrations.1410. Exemption from securities laws.1411. Inapplicability of certain avoiding powers.1401.Inapplicability
				of other sectionsSections
				321(c) and 322(b) do not apply in a case under this chapter.1402.Definitions
				for this chapterIn this
				chapter, the following definitions shall apply:(1)The term
				Board means the Board of Governors of the Federal Reserve
				System.(2)The term
				bridge company means a newly formed corporation the equity securities of which
				are transferred to a special trustee under section 1405(a).(3)The term
				capital structure debt means debt, other than a qualified
				financial contract, of the debtor for borrowed money with an original maturity
				of at least 1 year.(4)The term
				contractual right means a contractual right as defined in section
				555, 556, 559, or 560.(5)The term
				qualified financial contract means any contract of a kind
				specified in paragraph (25), (38A), (47), or (53B) of section 101, section
				741(7), or paragraph (4), (5), (11), or (13) of section 761.1403.Commencement
				of a case concerning a covered financial corporation(a)A case under this
				chapter may be commenced by the filing of a petition with the bankruptcy
				court—(1)under section 301; or(2)by the Board,
				only if—(A)the Board certifies in the petition that it has determined that—(i)the covered
				financial corporation—(I)has incurred
				losses that will deplete all or substantially all of the capital of the covered
				financial corporation, and there is no reasonable prospect for the covered
				financial corporation to avoid such depletion;(II)is
				insolvent;(III)is not paying
				or is unable to pay the debts of the covered financial corporation (other than
				debts subject to a bona fide dispute as to liability or amount) as they become
				due; or(IV)is likely to be
				in a financial condition specified in subclause (I), (II), or (III) sufficiently
				soon such that the immediate commencement of a case under this chapter
				concerning the covered financial corporation is necessary to prevent imminent substantial harm to  financial stability in the United States; and(ii)the commencement
				of a case under this chapter concerning the covered financial corporation and
				the effect of a transfer under section 1406 is necessary to prevent imminent substantial harm to
				financial stability in the United States; and(B)the bankruptcy court determines, after a hearing described in subsection (b), that the Board has shown by a preponderance of the evidence that the requirements under subparagraph (A) have been satisfied.(b)(1)A hearing described in this subsection is a hearing held not later than 12 hours after the Board makes a certification under subsection (a)(2)(A), with notice only to—(A)the covered financial corporation;(B)the Federal Deposit Insurance Corporation; and(C)the Secretary of the Treasury.(2)Only the Board and the entities listed in paragraph (1) may attend or participate in a hearing described in this subsection.  Transcripts of such hearing shall be sealed until the end of the case.(c)(1)The covered financial corporation may file an appeal in the district court  of a determination made by the bankruptcy court under subsection (a)(2)(B) not later than 12 hours after the bankruptcy court makes such determination, with notice only to the entities listed in subsection (b)(1) and the Board.(2)The district judge specified under section 298(c)(1) of title 28 for the judicial circuit in which the case is pending shall hear the appeal under paragraph (1) and review within 12 hours the determination of the bankruptcy court under subsection (a)(2)(B) for abuse of discretion.(d)(1)The commencement of a case under subsection (a)(1) constitutes an order for relief under this chapter.(2)In a case commenced under subsection (a)(2), the bankruptcy court shall immediately order relief under this chapter if—(A)the bankruptcy court makes a determination under subsection (a)(2)(B) that the requirements of subsection (a)(2)(A) have been satisfied; and(B)(i)the period for appeal under subsection (c)(1) has passed without an appeal having been filed; or(ii)the district court affirms the determination of the bankruptcy court under subsection (c)(2).(3)Notwithstanding paragraph (2), the bankruptcy court shall order relief in a case commenced under subsection (a)(2) if the debtor consents to the order.1404.Regulators(a)The Board may
				raise and may appear and be heard on any issue in any case or proceeding under
				this title relevant to the regulation of the debtor by the Board or to
				financial stability in the United States.(b)The Federal
				Deposit Insurance Corporation may raise and may appear and be heard on any
				issue in any case or proceeding under this title in connection with a transfer
				under section 1406.1405.Special
				trustee and bridge company(a)On request of the
				trustee or the Board, the court may order the trustee to appoint 1 special
				trustee and transfer to the special trustee all of the equity securities in a
				corporation to hold in trust for the sole benefit of the estate, if—(1)the corporation
				does not have any property, executory contracts, unexpired leases, or debts,
				other than any property acquired or executory contracts, unexpired leases, or
				debts assumed when acting as a transferee of a transfer under section
				1406;(2)the equity
				securities of the corporation are property of the estate; and(3)the court
				approves—(A)the trust
				agreement governing the special trustee;(B)the governing
				documents of the corporation; and(C)the identity
				of—(i)the special
				trustee; and(ii)the directors
				and senior officers of the corporation.(b)The trust
				agreement governing the special trustee shall provide—(1)for the payment
				of the costs and expenses of the special trustee from the assets of the trust
				and not from the property of the estate;(2)that the special
				trustee provide—(A)periodic
				reporting to the estate; and(B)information about
				the bridge company as reasonably requested by a party in interest to prepare a
				disclosure statement for a plan providing for distribution of any securities of
				the bridge company, if such information is necessary to prepare such disclosure statement;(3)that the special
				trustee provide notice to and consult with parties in interest in the case in
				connection with—(A)any change in a
				director or senior officer of the bridge company;(B)any modification
				to the governing documents of the bridge company; and(C)any major
				corporate action of the bridge company, including—(i)recapitalization;(ii)a liquidity
				borrowing;(iii)termination of
				an intercompany debt or guarantee;(iv)a transfer of a
				substantial portion of the assets of the bridge company; or(v)the issuance or
				sale of any securities of the bridge company;(4)that the proceeds
				of the sale of any equity securities of the bridge company by the special
				trustee be held in trust for the benefit of or transferred to the estate;
				and(5)that the property
				held in trust by the special trustee is subject to distribution in accordance
				with the plan and subsection (c).(c)The special
				trustee shall distribute the assets held in trust in accordance with the plan
				on the effective date of the plan, after which time the office of the special
				trustee shall terminate, except as may be necessary to wind up and conclude the
				business and financial affairs of the trust.(d)After a transfer
				under section 1406, the special trustee shall be subject only to applicable
				nonbankruptcy law, and the actions and conduct of the special trustee shall no
				longer be subject to approval by the court in the case under this
				chapter.1406.Special
				transfer of property of the estate(a)On request of the
				trustee or the Board, and after notice and hearing and not less than 24 hours
				after the commencement of the case, the court may order a transfer under this
				section of property of the estate to a bridge company. Except as provided under this section, the provisions of section 363 shall apply to a transfer under this
				section.(b)Unless the court
				orders otherwise, notice of a request for an order under subsection (a) shall
				consist of electronic or telephonic notice of not less than 24 hours to—(1)the debtor;(2)the trustee;(3)the holders of
				the 20 largest secured claims against the debtor;(4)the holders of the 20 largest unsecured claims against the debtor;(5)the Board;(6)the Federal
				Deposit Insurance Corporation;(7)the Secretary of
				the Treasury;(8)the United States
				trustee; and(9)each primary
				financial regulatory agency, as defined in section 2(12) of the Dodd-Frank Wall
				Street Reform and Consumer Protection Act (12 U.S.C. 5301(12)), with respect to
				any affiliate that is proposed to be transferred under this section.(c)The court may not
				order a transfer under this section unless the court determines, based upon a
				preponderance of the evidence, that—(1)the transfer
				under this section is necessary to prevent imminent substantial harm to  financial stability in
				the United States;(2)the proposed
				transfer does not provide for the assumption of any capital structure debt by
				the bridge company;(3)the proposed transfer provides for the transfer of any accounts of depositors of the debtor that are insured by the Federal Deposit Insurance Company to the bridge company; and(4)the Board
				certifies to the court that the Board has determined that the bridge company
				provides adequate assurance of future performance of any executory contract or
				unexpired leased assumed and assigned to the bridge company, and of payment of
				any debt assumed by the bridge company, in the transfer under this
				section.1407.Automatic
				stay; assumed debt(a)(1)A petition filed under
				section 301 or 1403 operates as a stay, applicable to all entities, of
				the termination or modification of any debt, contract, lease, or
				agreement described in paragraph (2), or of any right or obligation under any
				such debt, contract, lease or agreement, solely because of—(A)a default by the debtor under any such debt, contract, lease, or agreement; or(B)a provision in such
				debt, contract, lease, or agreement or in applicable nonbankruptcy law that is conditioned on—(i)the insolvency or financial condition
				of the debtor at any time before the closing of the case;(ii)the commencement of a case under this
				title concerning the debtor;(iii)the appointment of or taking
				possession by a trustee in a case under this title concerning the debtor or by
				a custodian before the commencement of the case; or(iv)a credit rating agency rating, or
				absence or withdrawal of a credit rating agency rating—(I)of the debtor at any time after the
				commencement of the case;(II)of an affiliate during the 48
				hours after the commencement of the case; or(III)while the special trustee is a
				direct or indirect beneficial holder of more than 50 percent of the equity
				securities of the bridge company—(aa)of the bridge company; or(bb)of an affiliate, if all of the direct or
				indirect interests in the affiliate that are property of the estate are
				transferred under section 1406.(2)A debt, contract, lease, or agreement
				described in this paragraph is—(A)any debt (other than capital structure
				debt), executory contract (other than a qualified financial contract), or
				unexpired lease of the debtor;(B)any agreement under which the debtor
				issued or is obligated for debt (other than capital structure debt);(C)any debt, executory contract (other
				than a qualified financial contract), or unexpired lease of an affiliate;
				or(D)any agreement under which an affiliate
				issued or is obligated for debt.(3)The stay under this subsection
				terminates—(A)as to the debtor, upon the earliest
				of—(i)48 hours after the commencement of
				the case;(ii)assumption of the debt, contract,
				or lease under an order authorizing a transfer under section 1406; or(iii)a determination by the court not
				to order a transfer under section 1406; and(B)as to an affiliate, upon the earliest
				of—(i)entry of an order authorizing a
				transfer under section 1406 in which the direct or indirect interests in the
				affiliate that are property of the estate are not transferred under section
				1406;(ii)a determination by the court not
				to order a transfer under section 1406; or(iii)48 hours after the commencement
				of the case, if the court has not ordered a transfer under section 1406.(4)Sections 362(d), 362(e), 362(f), and
				362(g) apply to a stay under this subsection.(b)A debt, executory
				contract (other than a qualified financial contract), or unexpired lease of the
				debtor, or an agreement under which the debtor has issued or is obligated for
				any debt, may be assumed by a bridge company in a transfer under section 1406
				notwithstanding any provision in an agreement or in applicable nonbankruptcy
				law that—(1)prohibits,
				restricts, or conditions the assignment of the debt, contract, lease, or
				agreement; or(2)terminates or modifies, or permits a party other than the debtor to
				terminate or modify, the debt, contract, lease, or agreement on
				account of—(A)the assignment of
				the debt, contract, lease, or agreement; or(B)a change in
				control of any party to the debt, contract, lease, or agreement.(c)(1)A debt, contract, lease, or agreement of the kind described in subsection (a)(2)(A) or (a)(2)(B) may not be terminated or modified, and any right or
				obligation under such debt, contract, lease, or agreement may not be
				terminated or modified, as to the bridge company solely because
				of a provision in the debt, contract, lease, or agreement or in applicable nonbankruptcy law—(A)of the kind described
				in subsection (a)(1)(B) as applied to the debtor;(B)that prohibits, restricts, or conditions the assignment of the debt, contract, lease, or agreement; or(C)that terminates or modifies, or permits a party other than the debtor to terminate or modify, the debt, contract, lease or agreement, on account of—(i)the assignment of the debt, contract, lease, or agreement; or(ii)a change in control of any party to the debt, contract, lease, or agreement.(2)If there has been a default by the debtor of a provision other than the kind described in paragraph (1) in a debt, contract, lease or agreement of the kind described in subsection (a)(2)(A) or (a)(2)(B), the bridge company may assume such debt, contract, lease, or agreement only if the bridge company—(A)cures, or provides adequate assurance
				to the court in connection with a transfer under section 1406 that the bridge
				company will promptly cure, the default;(B)compensates, or provides adequate
				assurance to the court in connection with a transfer under section 1406 that
				the bridge company will promptly compensate, a party other than the debtor to
				the debt, contract, lease, or agreement, for any actual pecuniary loss to the
				party resulting from the default; and(C)provides adequate assurance to the
				court in connection with a transfer under section 1406 of future performance
				under the debt, contract, lease, or agreement.1408.Treatment of
				qualified financial contracts and affiliate contracts(a)Notwithstanding
				sections 362(b)(6), 362(b)(7), 362(b)(17), 362(b)(27), 555, 556, 559, 560, and
				561, a petition filed under section 301 or 1403 operates as a stay,
				during the period specified in section 1407(a)(3)(A), applicable to all
				entities, of the exercise of a contractual right—(1)to cause the
				liquidation or termination of a qualified financial contract of
				the debtor or an affiliate; or(2)to offset or net
				out any termination value, payment amount, or other transfer obligation arising
				under or in connection with a qualified financial contract of the debtor or an
				affiliate; or(3)under any
				security agreement or arrangement or other credit enhancement forming a part of
				or related to a qualified financial contract of the debtor or an
				affiliate.(b)(1)During the period
				specified in section 1407(a)(3)(A), the trustee or the affiliate shall perform
				all payment and delivery obligations under a qualified financial contract of
				the debtor or the affiliate, respectively, that become due after the
				commencement of the case. The stay provided under subsection (a) terminates as
				to a qualified financial contract of the debtor or an affiliate immediately
				upon the failure of the trustee or the affiliate, respectively, to perform any
				such obligation during such period.(2)A counterparty to any qualified
				financial contract of the debtor that is assumed and assigned in a transfer
				under section 1406 may perform any unperformed payment or delivery obligation
				under the qualified financial contract promptly after the assumption and
				assignment with the same effect as if the counterparty had timely performed
				such obligations.(c)A qualified
				financial contract between an entity and the debtor may not be assigned to or
				assumed by the bridge company in a transfer under section 1406 unless—(1)all qualified
				financial contracts between the entity and the debtor are assigned to and
				assumed by the bridge company in the transfer under section 1406;(2)all claims of the
				entity against the debtor under any qualified financial contract between the
				entity and the debtor (other than any claim that, under the terms of the
				qualified financial contract, is subordinated to the claims of general
				unsecured creditors) are assigned to and assumed by the bridge company;(3)all claims of the
				debtor against the entity under any qualified financial contract between the
				entity and the debtor are assigned to and assumed by the bridge company;
				and(4)all property
				securing or any other credit enhancement furnished by the debtor for any
				qualified financial contract described in paragraph (1) or any claim described
				in paragraph (2) or (3) under any qualified financial contract between the
				entity and the debtor is assigned to and assumed by the bridge company.(d)Section 365(b)(1)
				does not apply to a default under a qualified financial contract of the debtor
				that is assumed and assigned in a transfer under section 1406 if the
				default—(1)is a breach of a
				provision of the kind specified in section 1407(a)(1)(B)(iv); and(2)in the case of a
				breach of a provision of the kind specified in section 1407(a)(1)(B)(iv)(III),
				occurs while the bridge company is a direct or indirect beneficial holder of
				more than 50 percent of the equity securities of the affiliate.(e)Notwithstanding
				any provision in a qualified financial contract or in applicable nonbankruptcy law, a
				qualified financial contract of the debtor that is assumed or assigned in a
				transfer under section 1406 may not be terminated or modified,
				and any right or obligation under the qualified financial contract may not be
				terminated or modified, for a breach of a provision of the kind
				specified in section 1407(b) at any time after the entry of an order under
				section 1406 until such time as the special trustee is no longer the direct or
				indirect beneficial holder of more than 50 percent of the equity securities of
				the bridge company.(f)Notwithstanding
				any provision in any agreement or in applicable nonbankruptcy law, an agreement
				of an affiliate (including an executory contract, unexpired lease, or agreement
				under which the affiliate issued or is obligated for debt), and any right or
				obligation under such agreement, may not be terminated or
				modified at any time after the commencement of the case solely because of a
				condition described in section 1407(b) if—(1)all direct or
				indirect interests in the affiliate that are property of the estate are
				transferred under section 1406 to the bridge company within the period
				specified in subsection (a);(2)the bridge
				company assumes—(A)any guarantee or
				other credit enhancement issued by the debtor relating to the agreement of the
				affiliate; and(B)any right of
				setoff, netting arrangement, or debt of the debtor that directly arises out of
				or directly relates to the guarantee or credit enhancement; and(3)any property of
				the estate that directly serves as collateral for the guarantee or credit
				enhancement is transferred to the bridge company.1409.Licenses,
				permits, and registrations(a)Notwithstanding
				any otherwise applicable nonbankruptcy law, if a request is made under section
				1406 for a transfer of property of the estate, any Federal, State, or local
				license, permit, or registration that the debtor or an affiliate had
				immediately before the commencement of the case and that is proposed to be
				transferred under section 1406 may not be terminated or modified at any time
				after the request solely on account of—(1)the insolvency or
				financial condition of the debtor at any time before the closing of the
				case;(2)the commencement
				of a case under this title concerning the debtor;(3)the appointment
				of or taking possession by a trustee in a case under this title concerning the
				debtor or by a custodian before the commencement of the case; or(4)a transfer under
				section 1406.(b)Notwithstanding
				any otherwise applicable nonbankruptcy law, any Federal, State, or local
				license, permit, or registration that the debtor had immediately before the
				commencement of the case that is included in a transfer under section 1406
				shall vest in the bridge company.1410.Exemption
				from securities lawsFor
				purposes of section 1145, a security of the bridge company shall be deemed to
				be a security of a successor to the debtor under a plan if the court approves
				the disclosure statement for the plan as providing adequate information (as
				defined in section 1125(a)) about the bridge company and the security.1411.Inapplicability
				of certain avoiding powersExcept with respect to a capital structure
				debt, a transfer made or an obligation incurred by the debtor, including any
				obligation released by the debtor or the estate, to or for the benefit of an
				affiliate in a transfer under section 1406, is not avoidable under section 544,
				547, 548(a)(1)(B), or 549, or under any similar nonbankruptcy
				law..(b)Technical and
			 conforming amendmentThe table of chapters for title 11, United
			 States Code, is amended by inserting after the item relating to chapter 13 the
			 following:14.Liquidation, reorganization, or recapitalization of a covered
				  financial
				  corporation1401.5.Amendments to
			 title 28, United States Code(a)Amendment to
			 chapter 13Chapter 13 of title 28, United States Code, is amended
			 by adding at the end the following:298.Judge for a
				case under chapter 14 of title 11(a)Notwithstanding
				section 295, the Chief Justice of the United States shall designate not less than 1
				district judge from each circuit to be available to hear an appeal under section 158(a) in a case under title 11 concerning a covered financial corporation or under section 1403(c) of title 11.(b)(1)Notwithstanding section 295, the Chief Justice of the United States shall designate a panel of not less than 10 bankruptcy judges, who are experts in cases under title 11 in which a financial institution is a debtor, to be available to hear a case under chapter 14 of title 11.(2)Notwithstanding section 295, a case under chapter 14 of title 11 shall be heard under section 157 by a bankruptcy judge designated under paragraph (1), who shall be assigned to hear such case by the chief judge of the court of appeals for the circuit embracing the district in which the case is pending.(3)If the bankruptcy judge designated and assigned to hear a case under paragraphs (1) and (2) is not assigned to the district in which the case is pending, the bankruptcy judge shall be temporarily assigned to the district.(c)(1)Notwithstanding section 295, an appeal under section 158(a) in a case under title 11 concerning a covered financial corporation or under section 1403(c) of title 11 shall be heard by a district judge who—(A)is the district
				judge designated under subsection (a) from the circuit in which the case is
				pending;(B)if more than 1
				district judge has been designated under subsection (a) from the circuit in
				which the case is pending, is 1 such district judge who is designated by the
				chief judge of that circuit to hear the case; or(C)if none of the
				district judges designated under subsection (a) for the circuit in which the
				case is pending are immediately available, is designated under subsection (a)
				from another circuit and has been designated by the Chief Justice of the United
				States to hear the case.(2)If the district judge specified in
				paragraph (1) is not assigned to the district in which the case is pending, the
				district judge shall be temporarily assigned to the district.(d)A case under chapter 14 of title 11, and all proceedings in the
				case, shall take place in the district in which the case is pending.(e)In this section, the terms covered
				financial corporation and financial institution have the meaning given such terms in section 101 of title
				11..(b)Amendment to
			 section 1334Section 1334 of title 28, United States Code, is
			 amended by adding at the end the following:(f)This section does
				not grant jurisdiction to the district courts after a transfer pursuant to an
				order under section 1406 of title 11—(1)of any proceeding
				related to a special trustee appointed, or to a bridge company formed, under
				section 1405 of title 11; or(2)over the property
				held in trust by the special trustee, the bridge company, or the property of
				the bridge company..
				(c)Technical and
			 conforming amendmentThe table of sections for chapter 13 of
			 title 28, United States Code, is amended by adding at the end the
			 following:298. Judge for a case under chapter 14 of title
				11..6.Limitation on advances from a Federal Reserve bankSection 10B(b) of the Federal Reserve Act (12
			 U.S.C. 347b(b)) is amended—(1)by redesignating paragraph (5) as paragraph (6);(2)by inserting after paragraph (4) the following:(5)Limitation on advances to covered financial corporations and bridge companiesNotwithstanding paragraph (2), a Federal Reserve bank may not make advances to any covered financial corporation that is a debtor in a pending case under chapter 14 of title 11, United States Code, or to a bridge company, for the purpose of providing debtor-in-possession financing pursuant to section 364 of such title.; and(3)in paragraph (6), as redesignated—(A)by redesignating subparagraphs (B) through (E) as subparagraphs (D) through (G), respectively; and(B)by inserting after subparagraph (A) the following:(B)Bridge companyThe term bridge company has the same meaning as in section 1402(2) of title 11, United States Code.(C)Covered financial corporationThe term covered financial corporation has the same meaning as in section 101(9A) of title 11, United States Code..